Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	The lined out IDS document was improperly identified.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 72 is rejected under 35 U.S.C. 103 as obvious over Fuhry 2012/0282475.
Fuhry exemplifies (#1) a polyester made from C36 dimerized fatty acid (applicant’s “i”), cyclohexane dicarboxylic acid (applicant’s “i”), maleic anhydride (applicant’s “i”) and trimethylolpropane (applicant’s “ii”). Maleic anhydride provides unsaturation to the polyester and is applicant’s preferred polyacid for imparting “functionality” to the polyester (see applicant’s table 1).
Fuhry (example 3) then polymerizes monomers including acrylates onto the polyester which forms applicant’s a) “graft”.
This material is then crosslinked with PHENODUR PR516 (example 6). PHENODUR is one of applicant’s preferred phenolic crosslinkers b) (see paragraph 103 of applicant’s spec).
The material may be applied to substrates by electrocoating (paragraph 37).
The hydroxyl value of the starting polyester is not reported. However, Fuhry (paragraph 7) teaches the polyester generally may have a hydroxyl value as low as 40mgKOH/g and would have been obvious.


Claims 55-69,71,72 and 74 rejected under 35 U.S.C. 103 as obvious over Hirose 2033/0113462 in view of Fuhry 2012/0282475.
Hirose exemplifies (paragraph 62) producing a polyester from isophthalic acid (applicant’s “i”), terephthalic acid (applicant’s “i”), adipic acid (applicant’s “i”), maleic anhydride (applicant’s “i”), propylene glycol (applicant’s “ii”) and neopentyl glycol (applicant’s “ii”). Maleic anhydride provides unsaturation to the polyester and is applicant’s preferred polyacid for imparting “functionality” to the polyester (see applicant’s table 1). The hydroxyl value is 30mgKOH/g.  
Hirose (example 2) then polymerizes monomers including acrylates onto the polyester which forms a “graft”. This material is then crosslinked with Hitanol3305N which is a phenol resin (see paragraph 63) – applicant’s b) to form an aqueous coating.
This exemplified starting polyester lacks a dimerized fatty acid as part of the diacids.
Fuhry (examples 1,2) produces similar acrylate grafted polyesters for making crosslinked coatings where part of the diacids are dimerized fatty acids. Fuhry (paragraph 10) lists C36 dimerized fatty acid in lieu of or in addition to isophthalic, terephthalic and adipic acid for making polyesters in similar coatings.
It would have been obvious to include at least a small amount of C36 dimerized fatty acid in Hirose’s polyester as this dimerized fatty is considered to make good coatings. 

In regards to applicant’s dependent claims:
The coating is for cans (paragraph 55 of Hirose).
C36 dimerized fatty acids are dimers of oleic and/or linoleic acid as these are two most common C18 fatty acids.
The Mn of the exemplified polyester is 3,000 (paragraph 62 of Hirose).
The Mn of the acrylic modified polyester should be 12,000-30,000 (paragraph 40 of Hirose).
The acid value of the acrylic modified polyester (paragraph 14 of Hirose) is 15-100mgKOH/g. Therefore, the acrylic modified polyester can also be considered an “adhesion promoter”. Furthermore, Fuhry (paragraph 28) suggests adhesion promoters are common additives for package coatings.
The coating has a solids content of 20% (paragraph 64 of Hirose).
The coating can be electrodeposited (paragraph 56 of Hirose).


Sturwold 4395286 (col 3 line 43-45) is cited for the definition of C36 dimer acids.


The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 55-74 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-34 of U.S. Patent No. 11421067 optionally in view of Fuhry 2012/0282475 and Sturhold 4395286. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent also claims coatings of acrylic grafted polyesters and crosslinkers (eg claim 1). The hydroxyl number of the polyester is 0-120mgKOH/g (claim 10).The polyester (claim 6) may be based on a C15+ polyacid. It is well known to those of ordinary skill that these long diacids are most commonly dimerized fatty acids. Fuhry (see examples) shows similar acrylic grafted polyesters based on C36 dimerized fatty acids. Sturhold (col 3 line 43-45) defines what is typically meant by C36 dimerized acids. It would have been obvious to utilize a dimer acid as the patent’s C15+ polyacid. Note that the patent (see examples) intend such dimerized fatty acids as the C15+ polyacid.

Claims 55-74 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-118 of copending Application No. 17-262856.
Although the claims at issue are not identical, they are not patentably distinct from each other because the patent also claims coatings of acrylic grafted polyesters and crosslinkers (eg claim 2). The polyester has a hydroxyl content of 0-120mgKOH/g (claim 74). The polyester (claim 69) may be based on dimerized fatty acids. 

This is a provisional nonstatutory double patenting rejection.


Claims 55-69 and 71-74 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-33 of copending Application No. 17-808311 in view of Fuhry 2012/0282475 and Sturhold 4395286.
Although the claims at issue are not identical, they are not patentably distinct from each other because the patent also claims coatings of acrylic grafted polyesters and crosslinkers (eg claim 1). The polyester has a hydroxyl content of 0-120mgKOH/g (claim 10). The polyester (claim 6) may be based on a C15+ polyacid. It is well known to those of ordinary skill that these long diacids are most commonly dimerized fatty acids. Fuhry (see examples) shows similar acrylic grafted polyesters based on C36 dimerized fatty acids. Sturhold (col 3 line 43-45) defines what is typically meant by C36 dimerized acids. It would have been obvious to utilize a dimer acid as the patent’s C15+ polyacid. Note that the patent (see examples) intend such dimerized fatty acids as the C15+ polyacid.

This is a provisional nonstatutory double patenting rejection.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J BUTTNER whose telephone number is (571)272-1084. The examiner can normally be reached on weekdays from 9-3pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Randy Gulakowski, can be reached at telephone number 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 

/DAVID J BUTTNER/           Primary Examiner, Art Unit 1765                                                                                                                                                                                             	11/16/22